





EXHIBIT 10.33


JOHNSON CONTROLS INTERNATIONAL PLC
2012 SHARE AND INCENTIVE PLAN (AMENDED AND RESTATED AS OF SEPTEMBER 2, 2016)
(THE “PLAN”)
OPTION OR SHARE APPRECIATION RIGHT AWARD AGREEMENT


Terms for Nonqualified Share Options and Share Appreciation Rights


The Plan has been adopted to permit awards of share options or share
appreciation rights to be made to certain key employees of the Company or any
Affiliate. The Company desires to provide incentives and potential rewards for
future performance by the Participant by providing the Participant with a means
to acquire or to increase his/her proprietary interest in the Company's success.


Definitions. Capitalized terms used in this Award Agreement have the following
meanings:


(a)
“Award” means this grant of Options and/or an SAR.

(b)
“Award Notice” means the Award notification delivered to the Participant.

(c)
“Cause” means (i) if the Participant is subject to an employment agreement with
the Company or a Subsidiary that contains a definition of “cause”, such
definition, or (ii) otherwise, any of the following as determined by the
Committee: (A) violation of the provisions of any employment agreement,
non-competition agreement, confidentiality agreement, or similar agreement with
the Company or a Subsidiary, or the Company’s or a Subsidiary’s code of ethics,
as then in effect, (B) conduct rising to the level of gross negligence or
willful misconduct in the course of employment with the Company or a Subsidiary,
(C) commission of an act of dishonesty or disloyalty involving the Company or a
Subsidiary, (D) violation of any federal, state or local law in connection with
the Participant’s employment or service, or (E) breach of any fiduciary duty to
the Company or a Subsidiary.

(d)
“Company” means Johnson Controls International plc, an Irish public limited
company, or any successor thereto.

(e)
“Fair Market Value” means, per Share on a particular date, the closing sales
price on such date on the New York Stock Exchange, or if no sales of Shares
occur on the date in question, on the next preceding date on which there was a
sale on such market.

(f)
“Grant Date” is the date the Award was made to the Participant, as specified in
the Award Notice.

(g)
“Inimical Conduct” means any act or omission that is inimical to the best
interests of the Company or any Affiliate as determined by the Committee in its
sole discretion, including but not limited to: (i) violation of any employment,
noncompete, confidentiality or other agreement in effect with the Company or any
Affiliate, (ii) taking any steps or doing anything which would damage or
negatively reflect on the reputation of the Company or an Affiliate, or (iii)
failure to comply with applicable laws relating to trade secrets, confidential
information or unfair competition.

(h)
“Option” means this nonqualified share option representing the right to purchase
Shares at a stated price for a specified period of time.

(i)
“Plan” means the Johnson Controls International plc 2012 Share and Incentive
Plan (as amended and restated as of September 2, 2016) and as may be further
amended from time to time.

(j)
“Retirement” means termination of employment from the Company and its
Subsidiaries (for other than Cause) on or after attainment of age fifty-five
(55) and completion of five (5) years of continuous service with the Company and
its Subsidiaries (including, for Participants who are Legacy Johnson Controls
Employees, service with Johnson Controls, Inc. and its affiliates prior to the
Merger).

(k)
“SAR” is an Award of Share Appreciation Rights which will be settled in cash.
The Participant will receive the economic equivalent of the excess of the Fair
Market Value on the exercise date over the Exercise Price.

(l)
“Share” means an ordinary share in the capital of the Company.



Other capitalized terms used in this Award Agreement have the meanings given in
the Plan.






--------------------------------------------------------------------------------




The parties agree as follows:


1. Grant of Award. Subject to the terms and conditions of the Plan, a copy of
which has been made available to the Participant and made a part of this Award,
and to the terms and conditions of this Award Agreement, the Company grants to
the Participant an Award of Options or an SAR, as specified in the Award Notice.


2. Exercise Price. The purchase price payable upon exercise of the Options or
used to determine the value of the SARs shall be the Exercise Price per Share
stated in the Award Notice.


3. Exercise of Vested Portion of Award. The Award may be exercised by the
Participant, in whole or in part, from time to time, to the extent the Award is
vested and prior to the Expiration Date stated in the Award Notice. The vesting
schedule of the Award is as follows:


(a)
Fifty Percent (50%) of the Award shall vest on the second anniversary of the
Grant Date.

(b)
Fifty Percent (50%) of the Award shall vest on the third anniversary of the
Grant Date.



The Award shall expire ten years from the Grant Date.


4. Exercise Procedure. The Award may only be exercised through the Company’s
Option/SAR execution service provider following the procedures established by
the Committee.


5. (a) Conditions to Issuance or Payment. Before the Company will become
obligated to issue or transfer Shares or pay cash upon exercise of the Option or
SAR, the Company may require the Participant to pay to the Company or its
Affiliates such amount as may be requested by the Company or its Affiliates for
the purpose of satisfying its liability to withhold federal, state or local
income or other taxes incurred by reason of the exercise of the Award. If the
amount requested is not paid, the Company may refuse to issue or transfer Shares
or pay cash, as applicable, upon exercise of the Award.


(b)    Share Withholding or Delivery. The Participant shall be permitted to
satisfy the Company's withholding tax requirements with respect to the Option by
electing to have the Company withhold sufficient Shares otherwise issuable to
the Participant to meet the withholding tax requirements; provided that, to the
extent Shares are withheld to satisfy taxes, the amount to be withheld may not
exceed the total minimum statutory tax withholding obligations associated with
the transaction to the extent needed for the Company and its Subsidiaries to
avoid an accounting charge until Accounting Standards Update 2016-09 applies to
the Company, after which time the amount to be withheld may not exceed the total
maximum statutory tax rates associated with the transaction. Such election shall
be irrevocable, and shall be subject to disapproval, in whole or in part, by the
Company. Such election shall be made according to such rules and regulations and
in such form as the Company shall determine.


(c) Other Withholding. Notwithstanding anything to the contrary in this Award,
if the Company or any Affiliate is required to withhold any foreign, Federal,
state or local taxes or other amounts in connection with the Award, then the
Company may deduct (or require an Affiliate to deduct) such taxes or other
amounts from any payments of any kind otherwise due the Participant to satisfy
such tax obligations.


6. (a) Termination - General. In the event a Participant’s employment with the
Company or any of its Affiliates is terminated for any reason, except
Retirement, death, Disability, Disposition of Assets (as defined below),
Disposition of a Subsidiary (as defined below), Outsourcing Agreement (as
defined below), involuntary termination by the Company or an Affiliate without
Cause prior to September 2, 2018 or Cause, a Participant may exercise this Award
(to the extent vested and exercisable as of the date of the Participant’s
termination of employment) for a period of ninety (90) days after the date of
the Participant’s termination of employment, but not later than the Award’s
expiration date. Thereafter, all rights to exercise the Award shall terminate.
Any portion of this Award that is not, or does not become, vested and
exercisable as of the date of the Participant’s termination of employment shall
automatically be forfeited as of the date of such termination of employment.






--------------------------------------------------------------------------------




(b) Termination for Retirement. If the Participant ceases to be an employee of
the Company or any Affiliate by reason of Retirement at a time when the
Participant’s employment could not have been terminated for Cause, then the
Award (i) shall become exercisable with respect to a pro rata portion of the
Award based on the number of full months of the Participant’s employment during
the original vesting schedule prior to such Retirement compared to the total
number of full months in the original vesting schedule (with an offset for the
portion of the Award that has previously become exercisable), and (ii) will
remain exercisable (to the extent vested upon Retirement) until the earlier of
three (3) years after the date of such Retirement and the Award’s expiration
date. For the avoidance of doubt, any portion of this Award that is not, or does
not become, vested and exercisable as of the date of the Participant’s
Retirement shall automatically be forfeited as of the date of such Retirement.


(c) Termination for Death or Disability. If the Participant ceases to be an
employee of the Company or any Affiliate by reason of death or Disability at a
time when the Participant could not be terminated for Cause, then the Award
shall become exercisable in full without regard to any vesting requirements, and
may be exercised by the Participant at any time within three (3) years after the
date of such termination, but not later than the Award’s expiration date. In the
case of the Participant’s death, the Award may be exercised by the person to
whom the Award is transferred by will or by applicable laws of descent and
distribution. In the event of the death of a Participant who has had a
Retirement or ceased to be an employee by reason of Disability, the Award may be
exercised by the person to whom the Option is transferred, by will or by
applicable laws of descent and distribution, as if the Participant had remained
living under Section 6(b) or this Section 6(c), as applicable.


(d) Divestiture or Outsourcing. If the Participant’s employment with the Company
and its Affiliates terminates as a result of a Disposition of Assets,
Disposition of a Subsidiary or Outsourcing Agreement (each as defined below) at
a time when the Participant could not have been terminated for Cause, then the
Award (i) shall become exercisable with respect to a pro rata portion of the
Award based on the number of full months of the Participant’s employment during
the original vesting schedule prior to such Disposition of Assets, Disposition
of a Subsidiary or Outsourcing Agreement compared to the total number of full
months in the original vesting schedule (with an offset for the portion of the
Award that has previously become exercisable) and (ii) will remain exercisable
(to the extent vested upon the Disposition of Assets, Disposition of a
Subsidiary or Outsourcing Agreement) until the earlier of three (3) years after
the date of such Disposition of Assets, Disposition of a Subsidiary or
Outsourcing Agreement and the Award’s expiration date. Notwithstanding the
foregoing, the Participant shall not be eligible for such pro rata vesting if
(i) the Participant’s termination of employment occurs on or prior to the
closing date of such Disposition of Assets or Disposition of a Subsidiary, as
applicable, or on such later date as is specifically provided in the applicable
transaction agreement or related agreements, or on the effective date of such
Outsourcing Agreement applicable to the Participant (the “Applicable Employment
Date”), and (ii) the Participant is offered Comparable Employment (as defined
below) with the buyer, successor company or outsourcing agent, as applicable,
but does not commence such employment on the Applicable Employment Date. For the
avoidance of doubt, any portion of this Award that is not, or does not become,
vested and exercisable as of the date of the Disposition of Assets, Disposition
of a Subsidiary or Outsourcing Agreement shall automatically be forfeited as of
the date of such Disposition of Assets, Disposition of a Subsidiary or
Outsourcing Agreement, as applicable.


For purposes of this Section 6(d), “Comparable Employment” shall mean employment
(i) with base compensation and benefits (not including perquisites, allowances
or long term incentive compensation) that, taken as whole, is not materially
reduced from that which is in effect immediately prior to the Participant’s
termination of employment and (ii) that is at a geographic location no more than
50 miles from the Participant’s principal place of employment in effect
immediately prior to the Participant’s termination of employment; “Disposition
of Assets” shall mean the disposition by the Company or an Affiliate by which
the Participant is employed of all or a portion of the assets used by the
Company or Affiliate in a trade or business to an unrelated corporation or
entity; “Disposition of a Subsidiary” shall mean the disposition by the Company
or an Affiliate of its interest in a subsidiary or controlled entity to an
unrelated individual or entity (which, for the avoidance of doubt, excludes a
spin-off or split-off or similar transaction), provided that such subsidiary or
entity ceases to be controlled by the Company as a result of such disposition;
and “Outsourcing Agreement” shall mean a written agreement between the Company
or an Affiliate and an unrelated third party (“Outsourcing Agent”) pursuant to
which (i) the Company transfers the performance of services previously performed
by employees of the Company or Affiliate to the Outsourcing Agent, and (ii) the




--------------------------------------------------------------------------------




Outsourcing Agent is obligated to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.


(e) Termination for Cause. If the Participant’s employment with the Company or
any of its Affiliates is terminated for Cause, then such termination shall cause
the immediate cancellation and forfeiture of any Award, regardless of vesting;
and any pending exercises shall be cancelled on the date of termination.


(f) Involuntary Termination as a Result of the Merger. If the Participant’s
employment with the Company and its Affiliates is terminated by the Company or
an Affiliate prior to September 2, 2018 at a time when the Participant could not
have been terminated for Cause, then the Award (i) shall become exercisable with
respect to a pro rata portion of the Award based on the number of full months of
the Participant’s employment during the original vesting schedule prior to such
termination of employment compared to the total number of full months in the
original vesting schedule (with an offset for the portion of the Award that has
previously become exercisable) and (ii) will remain exercisable (to the extent
vested upon the termination of employment) until the earlier of three (3) years
after the date of such termination of employment and the Award’s expiration
date. For the avoidance of doubt, any portion of this Award that is not, or does
not become, vested and exercisable as of the date of the Participant’s
termination of employment shall automatically be forfeited as of the date of
such termination of employment.


7. Inimical Conduct. If the Committee determines at any time that a Participant
has engaged in Inimical Conduct, whether before or after termination of
employment, the Award shall be cancelled, regardless of vesting; and any pending
exercises shall be cancelled on that date. In addition, the Committee or the
Company may suspend any exercise of the Option or SAR pending the determination
of whether the Participant has engaged in Inimical Conduct.


8. Rights as Shareholder. The Participant shall not be deemed for any purposes
to be a shareholder of the Company with respect to any shares which may be
acquired hereunder except to the extent that the Option shall have been
exercised with respect thereto and Shares issued therefor.


9. No Reinstatement of Award. After this Award or any portion thereof expires,
is cancelled or otherwise terminates for any reason, the Award or such portion
shall not be reinstated, extended or otherwise continued.


10. Transferability. This Award shall not be transferable (without the
Committee’s consent) other than by will or the laws of descent and distribution.
Following any permitted transfer, the Award shall continue to be subject to the
same terms and conditions as were applicable immediately prior to the transfer,
provided that the Award may be exercised during the life of the Participant only
by the Participant or, if applicable, by the Participant’s permitted
transferees.


11. Securities Compliance. The Participant agrees for himself/herself and the
Participant's heirs, legatees, and legal representatives, with respect to all
Shares acquired pursuant to this Award (or any Shares issued pursuant to a share
dividend or share split thereon or any securities issued in lieu of or in
substitution or exchange for such Shares) that the Participant and the
Participant's heirs, legatees, and legal representatives will not sell or
otherwise dispose of such shares except pursuant to an effective registration
statement under the Securities Act of 1933, as amended, or except in a
transaction which, in the opinion of counsel for the Company, is exempt from
registration under such act.


12. No Restrictions on Certain Actions. The existence of the Award shall not
affect in any way the right or power of the Company or its shareholders to make
or authorize any or all adjustments, recapitalizations, reorganizations, or
other changes in the Company's capital structure or its business, or any merger
or consolidation of the Company, or any issuance of bonds, debentures,
preferred, or prior preference shares ahead of or affecting the Shares or the
rights thereof, or dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.


13. Award Not Part of Normal Compensation. Neither the Award nor any benefit
accruing to the Participant from the Award will be considered to be part of the
Participant’s normal or expected compensation or salary for




--------------------------------------------------------------------------------




any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments. In no event may the Award or any benefit accruing to the
Participant from the Award be considered as compensation for, or relating in any
way to, past services for the Company or any Affiliate. In consideration of the
Award, no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of the Participant’s
employment by the Company or any Affiliate (for any reason whatsoever and
whether or not in breach of local labor laws) and the Participant irrevocably
releases the Company and its Affiliates from any such claim that may arise. If,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by acknowledging the grant, the Participant
shall have been deemed irrevocably to have waived any entitlement to pursue such
claim.


14. Electronic Communications. The Company or its Affiliates may, in its or
their sole discretion, decide to deliver any documents related to current or
future participation in the Plan or related to this Award by electronic means.
The Participant hereby consents to receive such documents by electronic delivery
and agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company. The Participant hereby agrees that all on-line acknowledgements shall
have the same force and effect as a written signature.


15. Governing Law; Arbitration. This Award, and the interpretation of this Award
Agreement, shall be governed by (a) the internal laws of Ireland (without
reference to conflict of law principles thereof that would direct the
application of the laws of another jurisdiction) with respect to the validity
and authorization of any Shares issued under this Award, and (b) the internal
laws of the State of Wisconsin (without reference to conflict of law principles
thereof that would direct the application of the laws of another jurisdiction)
with respect to all other matters. Arbitration will be conducted per the
provisions in the Plan.


16. Data Privacy and Sharing. As a condition of the granting of the Award, the
Participant acknowledges and agrees that it is necessary for some of the
Participant’s personal identifiable information to be provided to certain
employees of the Company and the Company’s Option/SAR execution service provider
and the Company’s designated third party broker in the United States. These
transfers will be made pursuant to a contract that requires the service provider
to provide adequate levels of protection for data privacy and security interests
in accordance with the EU Data Privacy Directive 95/46 EC and the implementing
legislation of the Participant’s home country (or any successor or superseding
regulation). By acknowledging the Award, the Participant acknowledges having
been informed of the processing of the Participant’s personal identifiable
information described in the preceding paragraph and consents to the Company
collecting and transferring to the Company's Human Resources Department, and its
independent service provider and third party broker, the Participant’s personal
data that are necessary to administer the Award and the Plan. The Participant
understands that his or her personal information may be transferred, processed
and stored outside of the Participant’s home country in a country that may not
have the same data protection laws as his or her home country, for the purposes
mentioned in this Award.


This Award, the Award Notice and any other documents expressly referenced in
this Award contain all of the provisions applicable to the Award and no other
statements, documents or practices may modify, waive or alter such provisions
unless expressly set forth in writing, signed by an authorized officer of the
Company and delivered to the Participant.


Failure of the Participant to affirmatively ACKNOWLEDGE or reject this Award
within the sixty (60) day period following the Grant Date will result in the
Participant’s IMMEDIATE AND AUTOMATIC acceptance of this Award and the terms and
conditions of this Award Agreement and the Plan.


The Company has caused this Award to be executed by one of its authorized
officers as of the Grant Date.


JOHNSON CONTROLS INTERNATIONAL PLC


Judith A. Reinsdorf
Executive Vice President and General Counsel




--------------------------------------------------------------------------------








JOHNSON CONTROLS INTERNATIONAL PLC
2012 SHARE AND INCENTIVE PLAN (AMENDED AND RESTATED AS OF SEPTEMBER 2, 2016)
(THE “PLAN”)
RESTRICTED SHARE OR RESTRICTED SHARE UNIT AWARD AGREEMENT


Terms for Restricted Shares and Restricted Share Units


The Plan has been adopted to permit awards of restricted shares or restricted
share units to be made to certain key employees of the Company or any Affiliate.
The Company desires to provide incentives and potential rewards for future
performance by the Participant by providing the Participant with a means to
acquire or to increase his/her proprietary interest in the Company's success.


Definitions. Capitalized terms used in this Award Agreement have the following
meanings:


(a)
“Award” means this grant of Restricted Shares and/or Restricted Share Units.

(b)
“Award Notice” means the Award notification delivered to the Participant.

(c)
“Cause” means (i) if the Participant is subject to an employment agreement with
the Company or a Subsidiary that contains a definition of “cause”, such
definition, or (ii) otherwise, any of the following as determined by the
Committee: (A) violation of the provisions of any employment agreement,
non-competition agreement, confidentiality agreement, or similar agreement with
the Company or a Subsidiary, or the Company’s or a Subsidiary’s code of ethics,
as then in effect, (B) conduct rising to the level of gross negligence or
willful misconduct in the course of employment with the Company or a Subsidiary,
(C) commission of an act of dishonesty or disloyalty involving the Company or a
Subsidiary, (D) violation of any federal, state or local law in connection with
the Participant’s employment or service, or (E) breach of any fiduciary duty to
the Company or a Subsidiary.

(d)
“Company” means Johnson Controls International plc, an Irish public limited
company, or any successor thereto.

(e)
“Fair Market Value” means, per Share on a particular date, the closing sales
price on such date on the New York Stock Exchange, or if no sales of Shares
occur on the date in question, on the next preceding date on which there was a
sale on such market.

(f)
“Plan” means the Johnson Controls International plc 2012 Share and Incentive
Plan (as amended and restated as of September 2, 2016) and as may be further
amended from time to time.

(g)
“Restriction Period” means the length of time indicated in the Award Notice
during which the Award is subject to vesting. During the Restriction Period, the
Participant cannot sell, transfer, pledge, assign or otherwise encumber the
Restricted Shares or Restricted Share Units (or a portion thereof) subject to
this Award.

(h)
“Restricted Share” means a Share that is subject to a risk of forfeiture and the
Restriction Period.

(i)
“Restricted Share Unit” means the right to receive one Share, that is subject to
a risk of forfeiture and the Restriction Period.

(j)
“Retirement” means termination of employment from the Company and its
Subsidiaries (for other than Cause) on or after attainment of age fifty-five
(55) and completion of five (5) years of continuous service with the Company and
its Subsidiaries (including, for Participants who are Legacy Johnson Controls
Employees, service with Johnson Controls, Inc. and its affiliates prior to the
Merger).

(k)
“Share” means an ordinary share in the capital of the Company.



Other capitalized terms used in this Award Agreement have the meanings given in
the Plan.


The parties agree as follows:


1.Grant of Award. Subject to the terms and conditions of the Plan, a copy of
which has been delivered to the Participant and made a part of this Award, and
to the terms and conditions of this Award Agreement, the Company grants to the
Participant an award of Restricted Shares or Restricted Share Units, as
specified in the Award Notice, on the date and with respect to the number of
Shares specified in the Award Notice.





--------------------------------------------------------------------------------




2.Restricted Shares. If the Award is in the form of Restricted Shares, the
Shares are subject to the following terms:


a.
Restriction Period. The Company will hold the Shares in escrow for the
Restriction Period. During this period, the Shares shall be subject to
forfeiture as provided in Section 4.



b.
Removal of Restrictions. Subject to any applicable deferral election under the
Johnson Controls International plc Executive Deferred Compensation Plan (or any
successor or similar deferred compensation plan for which the Participant is
eligible) and to Section 4 below, Shares that have not been forfeited shall
become available to the Participant after the last day of the Restriction Period
upon payment in full of all taxes due with respect to such Shares.



c.
Voting Rights. During the Restriction Period, the Participant may exercise full
voting rights with respect to the Shares.



d.
Dividends and Other Distributions. Any cash dividends or other distributions
paid or delivered with respect to Restricted Shares for which the record date
occurs on or before the last day of the Restriction Period will be credited to a
bookkeeping account for the benefit of the Participant. The account will be
converted into and settled in additional Shares issued under the Plan at the end
of the applicable Restriction Period. Prior to the end of the Restriction
Period, such account will be subject to the same terms and conditions (including
risk of forfeiture) as the Restricted Shares to which the dividends or other
distributions relate.



3.Restricted Share Units. If the Award is in the form of Restricted Share Units,
the Restricted Share Units are subject to the following terms:


a.
Restriction Period. During the Restriction Period, the Restricted Share Units
shall be subject to forfeiture as provided in Section 4.



b.
Settlement of Restricted Share Units. Subject to any applicable deferral
election under the Johnson Controls International plc Executive Deferred
Compensation Plan (or any successor or similar deferred compensation plan for
which the Participant is eligible) and to Section 4 below, the Restricted Share
Units shall be settled by payment of one Share per Restricted Share Unit within
forty-five (45) days after the last day of the Restriction Period and upon
payment in full of all taxes due with respect to such Restricted Share Units
(subject to a six-month delay to the extent required to comply with Code Section
409A).



c.
Dividend Equivalent Units. Any cash dividends or other distributions paid or
delivered with respect to the Shares for which the record date occurs on or
before the last day of the Restriction Period will result in a credit to a
bookkeeping account for the benefit of the Participant. The credit will be equal
to the dividends or other distributions that would have been paid with respect
to the Shares subject to the Restricted Share Units had such Shares been
outstanding. The account will be converted into and settled in additional Shares
issued under the Plan at the end of the applicable Restriction Period. Prior to
the end of the Restriction Period, such account will be subject to the same
terms and conditions (including risk of forfeiture) as the Restricted Share
Units to which the dividends or other distributions relate.







- 2 -

--------------------------------------------------------------------------------




4.Termination of Employment – Risk of Forfeiture.


a.
Retirement. If the Participant terminates employment from the Company and its
Affiliates due to Retirement at a time when the Participant could not have been
terminated for Cause, then the Participant shall become vested in, and the
Restriction Period shall lapse with respect to, a pro rata portion of the total
number of Restricted Shares or Restricted Share Units subject to this Award
based on the number of full months of the Participant’s employment during the
Restriction Period prior to such termination compared to the total number of
full months in the original Restriction Period (with an offset for any
Restricted Shares or Restricted Share Units that have previously vested). Any
Restricted Shares or Restricted Share Units subject to this Award that do not
become vested under this paragraph upon the Participant’s Retirement shall
automatically be forfeited and returned to the Company as of the date of his
Retirement.



b.
Death. If the Participant’s employment with the Company and its Affiliates
terminates because of death at a time when the Participant could not have been
terminated for Cause, then, effective as of the date the Company determines the
Participant’s employment terminated due to death (provided such determination is
made no later than the end of the calendar year following the calendar year in
which death occurs), the Participant shall become fully vested in all of the
Restricted Shares or Restricted Share Units subject to this Award and any
remaining Restriction Period shall automatically lapse.



c.
Disability. If the Participant’s employment with the Company and its Affiliates
terminates because of Disability at a time when the Participant could not have
been terminated for Cause, then the Participant shall become fully vested in all
of the Restricted Shares or Restricted Share Units subject to this Award and any
remaining Restriction Period shall automatically lapse as of the date of such
termination of employment.



d.
Divestiture or Outsourcing. If the Participant’s employment with the Company and
its Affiliates terminates as a result of a Disposition of Assets, Disposition of
a Subsidiary or Outsourcing Agreement (each as defined below), at a time when
the Participant could not have been terminated for Cause, then the Participant
shall become vested in a pro rata portion of the total number of Restricted
Shares or Restricted Share Units subject to this Award based on the number of
full months of the Participant’s employment during the Restriction Period prior
to such Disposition of Assets, Disposition of a Subsidiary or Outsourcing
Agreement compared to the total number of full months in the original
Restriction Period (with an offset for any Restricted Shares or Restricted Share
Units that have previously vested); provided that, if such termination of
employment does not constitute a “separation from service” within the meaning of
Code Section 409A, then any remaining Restriction Period shall continue with
respect to the vested Shares or Restricted Share Units as if the Participant
continued in active employment to the extent required for compliance with Code
Section 409A. Any Restricted Shares or Restricted Share Units subject to this
Award that do not become vested under this paragraph as a result of such
Disposition of Assets, Disposition of a Subsidiary or Outsourcing Agreement
shall automatically be forfeited and returned to the Company as of the date of
the Disposition of Assets, Disposition of a Subsidiary or Outsourcing Agreement,
as applicable. Notwithstanding the foregoing, the Participant shall not be
eligible for such pro rata vesting if (i) the Participant’s termination of
employment occurs on or prior to the closing date of such Disposition of Assets
or Disposition of a Subsidiary, as applicable, or on such later date as is
specifically provided in the applicable transaction agreement or related
agreements, or on the effective date of such Outsourcing Agreement applicable to
the Participant (the “Applicable Employment Date”), and (ii) the Participant is
offered Comparable Employment (as defined below) with the buyer, successor





- 3 -

--------------------------------------------------------------------------------




company or outsourcing agent, as applicable, but does not commence such
employment on the Applicable Employment Date.
For purposes of this Section 4(d), “Comparable Employment” shall mean employment
(i) with base compensation and benefits (not including perquisites, allowances
or long term incentive compensation) that, taken as whole, is not materially
reduced from that which is in effect immediately prior to the Participant’s
termination of employment and (ii) that is at a geographic location no more than
50 miles from the Participant’s principal place of employment in effect
immediately prior to the Participant’s termination of employment; “Disposition
of Assets” shall mean the disposition by the Company or an Affiliate by which
the Participant is employed of all or a portion of the assets used by the
Company or Affiliate in a trade or business to an unrelated corporation or
entity; “Disposition of a Subsidiary” shall mean the disposition by the Company
or an Affiliate of its interest in a subsidiary or controlled entity to an
unrelated individual or entity (which, for the avoidance of doubt, excludes a
spin-off or split-off or similar transaction), provided that such subsidiary or
entity ceases to be controlled by the Company as a result of such disposition;
and “Outsourcing Agreement” shall mean a written agreement between the Company
or an Affiliate and an unrelated third party (“Outsourcing Agent”) pursuant to
which (i) the Company transfers the performance of services previously performed
by employees of the Company or Affiliate to the Outsourcing Agent, and (ii) the
Outsourcing Agent is obligated to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.
e.
Involuntary Termination as a Result of the Merger. If the Participant’s
employment with the Company and its Affiliates is terminated by the Company or
an Affiliate prior to September 2, 2018 at a time when the Participant could not
have been terminated for Cause, then the Participant shall become vested in, and
the Restriction Period shall lapse with respect to, a pro rata portion of the
total number of Restricted Shares or Restricted Share Units subject to this
Award based on the number of full months of the Participant’s employment during
the Restriction Period prior to such termination compared to the total number of
full months in the original Restriction Period (with an offset for any
Restricted Shares or Restricted Share Units that have previously vested). Any
Restricted Shares or Restricted Share Units subject to this Award that do not
become vested under this paragraph as a result of such termination shall
automatically be forfeited and returned to the Company as of the date of such
termination.

f.
Other Termination. If the Participant’s employment terminates for any reason not
described above (including for Cause), then any Restricted Shares or any
Restricted Share Units (and all deferred dividends paid or credited thereon)
still subject to the Restriction Period as of the date of such termination shall
automatically be forfeited and returned to the Company. In the event of the
Participant’s involuntary termination of employment by the Company or an
Affiliate for other than Cause, the Committee may waive the automatic forfeiture
of any or all such Restricted Shares or Restricted Share Units (and all deferred
dividends or other distribution paid or credited thereon) and may add such new
restrictions to such Restricted Shares or Restricted Share Units as it deems
appropriate. The Company may suspend payment or delivery of Shares (without
liability for interest thereon) pending the Committee’s determination of whether
the Participant was or should have been terminated for Cause.



5.Withholding. The Participant agrees to remit to the Company any foreign,
Federal, state and/or local taxes (including the Participant’s FICA tax
obligation) required by law to be withheld with respect to the issuance of
Shares under this Award, the vesting of this Award or the payment of cash under
this Award. Notwithstanding anything to the contrary in this Award, if the
Company or any Affiliate of the Company is required to withhold any Federal,
state or local taxes or other amounts in connection with the Award, then




- 4 -

--------------------------------------------------------------------------------




the Company may require the Participant to pay to the Company, in cash, promptly
on demand, amounts sufficient to satisfy such tax obligations or make other
arrangements satisfactory to the Company regarding the payment to the Company of
the aggregate amount of any such taxes and other amounts. Alternatively, the
Company can withhold Shares no longer restricted, or can withhold from cash or
property, including cash or Shares under this Award, payable or issuable to the
Participant, in the amount needed to satisfy any withholding obligations;
provided that, to the extent Shares are withheld to satisfy taxes, the amount to
be withheld may not exceed the total minimum statutory tax withholding
obligations associated with the transaction to the extent needed for the Company
and its Subsidiaries to avoid an accounting charge until Accounting Standards
Update 2016-09 applies to the Company, after which time the amount to be
withheld may not exceed the total maximum statutory tax rates associated with
the transaction.


6.No Claim for Forfeiture. Neither the Award nor any benefit accruing to the
Participant from the Award will be considered to be part of the Participant’s
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments. In no event may the Award or
any benefit accruing to the Participant from the Award be considered as
compensation for, or relating in any way to, past services for the Company or
any Affiliate. In consideration of the Award, no claim or entitlement to
compensation or damages shall arise from forfeiture of the Award resulting from
termination of the Participant’s employment by the Company or any Affiliate (for
any reason whatsoever and whether or not in breach of local labor laws) and the
Participant irrevocably releases the Company and its Affiliates from any such
claim that may arise. If, notwithstanding the foregoing, any such claim is found
by a court of competent jurisdiction to have arisen, then, by acknowledging the
grant, the Participant shall have been deemed irrevocably to have waived any
entitlement to pursue such claim.


7.Electronic Delivery. The Company or its Affiliates may, in its or their sole
discretion, decide to deliver any documents related to current or future
participation in the Plan or related to this Award by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company. The Participant hereby agrees that all on-line acknowledgements shall
have the same force and effect as a written signature.


8.Securities Compliance. The Company may place a legend or legends upon the
certificates for Shares issued under the Plan and may issue “stop transfer”
instructions to its transfer agent in respect of such Shares as it determines to
be necessary or appropriate to (a) prevent a violation of, or to obtain an
exemption from, the registration requirements of the Securities Act of 1933, as
amended, applicable state securities laws or other legal requirements, or (b)
implement the provisions of the Plan, this Award or any other agreement between
the Company and the Participant with respect to such Shares.


9.Successors. All obligations of the Company under this Award shall be binding
on any successor to the Company. The terms of this Award and the Plan shall be
binding upon and inure to the benefit of the Participant, and his or her heirs,
executors, administrators or legal representatives.


10.Legal Compliance. The granting of this Award and the issuance of Shares under
this Award shall be subject to all applicable laws, rules, and regulations and
to such approvals by any governmental agencies or national securities exchanges
as may be required.


11.Governing Law; Arbitration. This Award, and the interpretation of this Award
Agreement, shall be governed by (a) the internal laws of Ireland (without
reference to conflict of law principles thereof that would direct the
application of the laws of another jurisdiction) with respect to the validity
and authorization of any Shares issued under this Award, and (b) the internal
laws of the State of Wisconsin (without reference to conflict of law principles
thereof that would direct the application of the laws of another jurisdiction)
with respect to all other matters. Arbitration will be conducted per the
provisions in the Plan.






- 5 -

--------------------------------------------------------------------------------




12.Data Privacy and Sharing. As a condition of the granting of the Award, the
Participant acknowledges and agrees that it is necessary for some of the
Participant’s personal identifiable information to be provided to certain
employees of the Company, the third party data processor that administers the
Plan and the Company’s designated third party broker in the United States. These
transfers will be made pursuant to a contract that requires the processor to
provide adequate levels of protection for data privacy and security interests in
accordance with the EU Data Privacy Directive 95/46 EC and the implementing
legislation of the Participant’s home country (or any successor or superseding
regulation). By acknowledging the Award, the Participant acknowledges having
been informed of the processing of the Participant’s personal identifiable
information described in the preceding paragraph and consents to the Company
collecting and transferring to the Company's Human Resources Department, and its
independent benefit plan administrator and third party broker, the Participant’s
personal data that are necessary to administer the Award and the Plan. The
Participant understands that his or her personal information may be transferred,
processed and stored outside of the Participant’s home country in a country that
may not have the same data protection laws as his or her home country, for the
purposes mentioned in this Award.


13.Non-Competition; Non-Solicitation.


a.
Except as prohibited by law, the Participant agrees that during his or her
employment with the Company or its Affiliates, and for the one year period
following the Participant’s termination of employment for any reason, the
Participant will not directly or indirectly, own, manage, operate, control
(including indirectly through a debt, equity investment, or otherwise), provide
services to, or be employed by, any person or entity engaged in any business
that is (i) located in a region with respect to which the Participant had
substantial responsibilities while employed by the Company or its Affiliates,
and (ii) competitive, with (A) the line of business or businesses of the Company
or its Subsidiaries that the Participant was employed with during the
Participant’s employment (including any prospective business to be developed or
acquired that was proposed at the date of termination), or (B) any other
business of the Company or its Subsidiaries with respect to which the
Participant had substantial exposure during such employment.



b.
Except as prohibited by law, the Participant further agrees that during his or
her employment with the Company or its Affiliates, and for the two-year period
thereafter, the Participant will not, directly or indirectly, on his or her own
behalf or on behalf of another (i) solicit, recruit, aid or induce any employee
of the Company or any of its Affiliates to leave their employment with the
Company or its Affiliates in order to accept employment with or render services
to another person or entity unaffiliated with the Company or its Subsidiaries,
or hire or knowingly take any action to assist or aid any other person or entity
in identifying or hiring any such employee, or (ii) solicit, aid, or induce any
customer of the Company or any of its Affiliates to purchase goods or services
then sold by the Company or its Affiliates from another person or entity, or
assist or aid any other persons or entity in identifying or soliciting any such
customer, or (iii) otherwise interfere with the relationship of the Company or
any of its Subsidiaries with any of its employees, customers, agents, or
representatives.



c.
Irreparable injury will result to the Company, and to its business, in the event
of a breach by the Participant of any of the Participant’s covenants and
commitments under this Award, including the covenants of non-competition and
non-solicitation. Therefore, in the event of a breach of such covenants and
commitments, in the sole discretion of the Company, any of the Participant’s
unvested Restricted Shares or Restricted Share Units shall be immediately
rescinded and the Participant will forfeit any rights he or she has with respect
thereto. Furthermore, by acknowledging this Award, and not declining the Award,
in the event of such a breach, upon demand by the Company, the Participant
hereby agrees and promises immediately to deliver to the Company the number of
Shares (or, in the discretion of the Company, the cash value of said Shares) the
Participant received for Restricted Share





- 6 -

--------------------------------------------------------------------------------




Units that vested or were delivered during the period beginning six months prior
to the Participant’s termination of employment and ending on the six-month
anniversary of such termination of employment. In addition, the Company reserves
all rights to seek any and all remedies and damages permitted under law,
including, but not limited to, injunctive relief, equitable relief and
compensatory damages. The Participant further acknowledges and confirms that the
terms of this section, including but not limited to the time and geographic
restrictions, are reasonable, fair, just and enforceable by a court.


This Award, the Award Notice and any other documents expressly referenced in
this Award contain all of the provisions applicable to the Award and no other
statements, documents or practices may modify, waive or alter such provisions
unless expressly set forth in writing, signed by an authorized officer of the
Company and delivered to the Participant.


Failure of the Participant to affirmatively ACKNOWLEDGE or reject this Award
within the sixty (60) day period following the date of grant will result in the
Participant’s IMMEDIATE AND AUTOMATIC acceptance of this Award and the terms and
conditions of the Plan and this Award Agreement, including the non-competition
and non-solicitation provisions contained herein.


The Company has caused this Award to be executed by one of its authorized
officers as of the date of grant.


JOHNSON CONTROLS INTERNATIONAL PLC
            


Judith A. Reinsdorf
Executive Vice President and General Counsel








- 7 -

--------------------------------------------------------------------------------








JOHNSON CONTROLS INTERNATIONAL PLC
2012 SHARE AND INCENTIVE PLAN (AMENDED AND RESTATED AS OF SEPTEMBER 2, 2016)
(THE “PLAN”)
PERFORMANCE SHARE UNIT AWARD AGREEMENT


Terms for Performance Share Units


The Plan has been adopted to permit awards of performance share units to be made
to certain key employees of the Company or any Affiliate. The Company desires to
provide incentives and potential rewards for future performance by the
Participant by providing the Participant with a means to acquire or to increase
his/her proprietary interest in the Company's success.


Definitions. Capitalized terms used in this Award Agreement have the following
meanings:


(a)
“Award” means this grant of Performance Units.

(b)
“Award Notice” means the Award notification delivered to the Participant.

(c)
“Cause” means (i) if the Participant is subject to an employment agreement with
the Company or a Subsidiary that contains a definition of “cause”, such
definition, or (ii) otherwise, any of the following as determined by the
Committee: (A) violation of the provisions of any employment agreement,
non-competition agreement, confidentiality agreement, or similar agreement with
the Company or a Subsidiary, or the Company’s or a Subsidiary’s code of ethics,
as then in effect, (B) conduct rising to the level of gross negligence or
willful misconduct in the course of employment with the Company or a Subsidiary,
(C) commission of an act of dishonesty or disloyalty involving the Company or a
Subsidiary, (D) violation of any federal, state or local law in connection with
the Participant’s employment or service, or (E) breach of any fiduciary duty to
the Company or a Subsidiary.

(d)
“Company” means Johnson Controls International plc, an Irish public limited
company, or any successor thereto.

(e)
“Fair Market Value” means, per Share on a particular date, the closing sales
price on such date on the New York Stock Exchange, or if no sales of Shares
occur on the date in question, on the next preceding date on which there was a
sale on such market.

(f)
“Inimical Conduct” means any act or omission that is inimical to the best
interests of the Company or any Affiliate as determined by the Committee in its
sole discretion, including but not limited to: (i) violation of any employment,
noncompete, confidentiality or other agreement in effect with the Company or any
Affiliate, (ii) taking any steps or doing anything which would damage or
negatively reflect on the reputation of the Company or an Affiliate, or (iii)
failure to comply with applicable laws relating to trade secrets, confidential
information or unfair competition.

(g)
“Performance Unit” or “Unit” means the right to receive one Share, to the extent
the Performance Goals specified in the Summary of Terms and Conditions delivered
to the Participant are achieved.

(h)
“Plan” means the Johnson Controls International plc 2012 Share and Incentive
Plan (as amended and restated as of September 2, 2016) and as may be further
amended from time to time.

(i)
“Retirement” means termination of employment from the Company and its
Subsidiaries (for other than Cause) on or after attainment of age fifty-five
(55) and completion of five (5) years of continuous service with the Company and
its Subsidiaries (including, for Participants who are Legacy Johnson Controls
Employees, service with Johnson Controls, Inc. and its affiliates prior to the
Merger).

(j)
“Share” means an ordinary share in the capital of the Company.



Other capitalized terms used in this Award Agreement have the meanings given in
the Plan.


The parties agree as follows:


1.Grant of Award. Subject to the terms and conditions of the Plan, a copy of
which has been delivered to the Participant and made a part of this Award, and
to the terms and conditions of this Award, the Company





--------------------------------------------------------------------------------




grants to the Participant an award of Performance Units on the date and with
respect to the number of Units specified in the Award Notice.


2.Units Earned. At the end of the performance period indicated in the Award
Notice, the number of Units earned by the Participant shall be determined, in
the sole discretion of the Committee, as set forth in the Summary of Terms and
Conditions delivered to the Participant.


3.Dividend Equivalent Units. Any cash dividends or other distributions paid or
delivered with respect to the Shares for which the record date occurs on or
before the settlement of the Performance Units under Section 4 below will result
in a credit to a bookkeeping account for the benefit of the Participant. The
credit will be equal to the dividends or other distributions that would have
been paid with respect to the Shares subject to the Performance Units had such
Shares been outstanding. The account will be converted into and settled in
additional Shares issued under the Plan at the same time as the Performance
Units are settled under Section 4 below. Such account will be subject to the
same terms and conditions (including Performance Goals and risk of forfeiture)
as the Performance Units to which the dividends or other distributions relate.


4.Settlement of Units. Subject to any applicable deferral election under Johnson
Controls International plc Executive Deferred Compensation Plan (or any
successor or similar deferred compensation plan for which the Participant is
eligible) and to the provisions of Section 7 below, the Company will issue a
number of Shares to the Participant equal to the number of whole Units that have
been earned within 90 days following the end of the performance period.


5.Alienation of Award. The Participant (or beneficiary) shall not have any right
to assign, transfer, sell, pledge or otherwise encumber this Award.


6.No Voting Rights. The Participant shall not have any voting rights with
respect to the number of Shares underlying the Units until such Shares have been
earned and issued.


7.
Termination of Employment – Risk of Forfeiture.



a.
Retirement. If, prior to the settlement of the Units, the Participant terminates
employment from the Company and its Affiliates due to Retirement at a time when
the Participant’s employment could not have been terminated for Cause, then the
Participant shall be eligible to earn a number of Units at the end of the
performance period based on actual performance but prorated based on the number
of full months of the Participant’s employment during the performance period
prior to such termination compared to the total number of full months in the
performance period (with an offset for any Units that have previously vested).
Any Units subject to this Award that do not become vested under this paragraph
as a result of such Retirement and actual performance shall automatically be
forfeited and returned to the Company as of the date on which actual performance
is determined.

Notwithstanding the foregoing, if the Participant engages in Inimical Conduct,
as determined by the Committee, the Participant’s right to receive any Units
shall automatically be forfeited as of the date of the Committee’s
determination.
b.
Death or Disability. If, prior to the settlement of the Units, the Participant
terminates employment from the Company and its Affiliates due to death or
Disability at a time when the Participant’s employment could not have been
terminated for Cause, then the Participant shall be eligible to earn the Units
at the end of the performance period based on actual performance and without pro
ration for the number of months of employment during the performance period. Any
Units subject to this Award that do not become vested under this paragraph as a
result of such termination due to death or Disability and actual performance
shall automatically be forfeited and returned to the Company as of the date on
which actual performance is determined.





- 2 -

--------------------------------------------------------------------------------




Notwithstanding the foregoing, if the Participant engages in Inimical Conduct,
as determined by the Committee, the Participant’s right to receive any Units
shall automatically be forfeited as of the date of the Committee’s
determination.
c.
Divestiture or Outsourcing. If the Participant’s employment with the Company and
its Affiliates terminates as a result of a Disposition of Assets, Disposition of
a Subsidiary or Outsourcing Agreement (each as defined below) at a time when the
Participant could not have been terminated for Cause, then the Participant shall
become vested in a pro rata portion of the target number of Units subject to
this Award based on the number of full months of the Participant’s employment
during the performance period prior to such Disposition of Assets, Disposition
of a Subsidiary or Outsourcing Agreement compared to the total number of full
months in the performance period (with an offset for any Units that have
previously vested). Any Units subject to this Award that do not become vested
under this paragraph as a result of such Disposition of Assets, Disposition of a
Subsidiary or Outsourcing Agreement shall automatically be forfeited and
returned to the Company as of the date of the Disposition of Assets, Disposition
of a Subsidiary or Outsourcing Agreement, as applicable. Notwithstanding the
foregoing, the Participant shall not be eligible for such pro rata vesting if
(i) the Participant’s termination of employment occurs on or prior to the
closing date of such Disposition of Assets or Disposition of a Subsidiary, as
applicable, or on such later date as is specifically provided in the applicable
transaction agreement or related agreements, or on the effective date of such
Outsourcing Agreement applicable to the Participant (the “Applicable Employment
Date”), and (ii) the Participant is offered Comparable Employment (as defined
below) with the buyer, successor company or outsourcing agent, as applicable,
but does not commence such employment on the Applicable Employment Date.

For purposes of this Section 7(c), “Comparable Employment” shall mean employment
(i) with base compensation and benefits (not including perquisites, allowances
or long term incentive compensation) that, taken as whole, is not materially
reduced from that which is in effect immediately prior to the Participant’s
termination of employment and (ii) that is at a geographic location no more than
50 miles from the Participant’s principal place of employment in effect
immediately prior to the Participant’s termination of employment; “Disposition
of Assets” shall mean the disposition by the Company or an Affiliate by which
the Participant is employed of all or a portion of the assets used by the
Company or Affiliate in a trade or business to an unrelated corporation or
entity; “Disposition of a Subsidiary” shall mean the disposition by the Company
or an Affiliate of its interest in a subsidiary or controlled entity to an
unrelated individual or entity (which, for the avoidance of doubt, excludes a
spin-off or split-off or similar transaction), provided that such subsidiary or
entity ceases to be controlled by the Company as a result of such disposition;
and “Outsourcing Agreement” shall mean a written agreement between the Company
or an Affiliate and an unrelated third party (“Outsourcing Agent”) pursuant to
which (i) the Company transfers the performance of services previously performed
by employees of the Company or Affiliate to the Outsourcing Agent, and (ii) the
Outsourcing Agent is obligated to offer employment to any employee whose
employment is being terminated as a result of or in connection with said
Outsourcing Agreement.
d.
Involuntary Termination as a Result of the Merger. If the Participant’s
employment with the Company and its Affiliates is terminated by the Company or
an Affiliate prior to September 2, 2018 at a time when the Participant could not
have been terminated for Cause, then the Participant shall be eligible to earn a
number of Units at the end of the performance period based on actual performance
but prorated based on the number of full months of the Participant’s employment
during the performance period prior to such termination compared to the total
number of full months in the performance period (with an offset for any Units
that have previously vested). Any Units subject to this Award that do not become
vested under this paragraph as a result of such termination and actual
performance shall automatically be forfeited and returned to the Company as of
the date on which actual performance is determined.





- 3 -

--------------------------------------------------------------------------------




e.
Other Termination. If the Participant’s employment terminates for any reason not
described above (including for Cause) prior to the settlement of the Units, then
this Award shall automatically be forfeited in its entirety immediately upon
such termination. The Company may suspend payment or delivery of Shares (without
liability for interest thereon) pending the Committee’s determination of whether
the Participant was or should have been terminated for Cause or whether the
Participant has engaged in Inimical Conduct.

8.Withholding. The Participant agrees to remit to the Company any foreign,
Federal, state and/or local taxes (including the Participant’s FICA tax
obligation) required by law to be withheld with respect to the Units or the
issuance of Shares under this Award. The Company can delay the issuance of
Shares or can withhold from cash or property, including cash or Shares under
this Award, payable or issuable to the Participant, in the amount needed to
satisfy any withholding obligations; provided that, to the extent Shares are
withheld to satisfy taxes, the amount to be withheld may not exceed the total
minimum statutory tax withholding obligations associated with the transaction to
the extent needed for the Company and its Subsidiaries to avoid an accounting
charge until Accounting Standards Update 2016-09 applies to the Company, after
which time the amount to be withheld may not exceed the total maximum statutory
tax rates associated with the transaction.


Notwithstanding anything to the contrary in this Award, if the Company or any
Affiliate of the Company is required to withhold any Federal, state or local
taxes or other amounts in connection with the Award, then the Company may
require the Participant to pay to the Company, in cash, promptly on demand,
amounts sufficient to satisfy such tax obligations or make other arrangements
satisfactory to the Company regarding the payment to the Company of the
aggregate amount of any such taxes and other amounts.


9.No Claim for Forfeiture. Neither the Award nor any benefit accruing to the
Participant from the Award will be considered to be part of the Participant’s
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments. Notwithstanding anything to
the contrary in this Award, in no event may the Award or any benefit accruing to
the Participant from the Award be considered as compensation for, or relating in
any way to, past services for the Company or any Affiliate, nor shall the
Participant have at any time a legally binding right to compensation under this
Award unless and until the Committee approves, in its discretion, the number of
Units earned at the completion of the performance period. In consideration of
the Award, no claim or entitlement to compensation or damages shall arise from
forfeiture of the Award resulting from termination of the Participant’s
employment by the Company or any Affiliate (for any reason whatsoever and
whether or not in breach of local labor laws) and the Participant irrevocably
releases the Company and its Affiliates from any such claim that may arise. If,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by acknowledging the grant, the Participant
shall have been deemed irrevocably to have waived any entitlement to pursue such
claim.


10.Electronic Delivery. The Company or its Affiliates may, in its or their sole
discretion, decide to deliver any documents related to current or future
participation in the Plan or related to this Award by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company. The Participant hereby agrees that all on-line acknowledgements shall
have the same force and effect as a written signature.


11.Securities Compliance. The Company may place a legend or legends upon the
certificates for Shares issued under the Plan and may issue “stop transfer”
instructions to its transfer agent in respect of such Shares as it determines to
be necessary or appropriate to (a) prevent a violation of, or to obtain an
exemption from, the registration requirements of the Securities Act of 1933, as
amended, applicable state securities laws or other legal requirements, or (b)
implement the provisions of the Plan, this Award or any other agreement between
the Company and the Participant with respect to such Shares.






- 4 -

--------------------------------------------------------------------------------




12.Successors. All obligations of the Company under this Award shall be binding
on any successor to the Company. The terms of this Award and the Plan shall be
binding upon and inure to the benefit of the Participant and his or her heirs,
executors, administrators or legal representatives.


13.Legal Compliance. The granting of this Award and the issuance of Shares under
this Award shall be subject to all applicable laws, rules, and regulations and
to such approvals by any governmental agencies or national securities exchanges
as may be required.


14.Governing Law; Arbitration. This Award, and the interpretation of this Award
Agreement, shall be governed by (a) the internal laws of Ireland (without
reference to conflict of law principles thereof that would direct the
application of the laws of another jurisdiction) with respect to the validity
and authorization of any Shares issued under this Award, and (b) the internal
laws of the State of Wisconsin (without reference to conflict of law principles
thereof that would direct the application of the laws of another jurisdiction)
with respect to all other matters. Arbitration will be conducted per the
provisions in the Plan.


15.Data Privacy and Sharing. As a condition of the granting of the Award, the
Participant acknowledges and agrees that it is necessary for some of the
Participant’s personal identifiable information to be provided to certain
employees of the Company, the third party data processor that administers the
Plan and the Company’s designated third party broker in the United States. These
transfers will be made pursuant to a contract that requires the processor to
provide adequate levels of protection for data privacy and security interests in
accordance with the EU Data Privacy Directive 95/46 EC and the implementing
legislation of the Participant’s home country (or any successor or superseding
regulation). By acknowledging the Award, the Participant acknowledges having
been informed of the processing of the Participant’s personal identifiable
information described in the preceding paragraph and consents to the Company
collecting and transferring to the Company's Human Resources Department, and its
independent benefit plan administrator and third party broker, the Participant’s
personal data that are necessary to administer the Award and the Plan. The
Participant understands that his or her personal information may be transferred,
processed and stored outside of the Participant’s home country in a country that
may not have the same data protection laws as his or her home country, for the
purposes mentioned in this Award.


This Award, the Award Notice, the Summary of Terms and Conditions delivered to
the Participant and any other documents expressly referenced in this Award
contain all of the provisions applicable to the Award and no other statements,
documents or practices may modify, waive or alter such provisions unless
expressly set forth in writing, signed by an authorized officer of the Company
and delivered to the Participant.


Failure of the Participant to affirmatively ACKNOWLEDGE or reject this Award
within the sixty (60) day period following the date of grant will result in the
Participant’s IMMEDIATE AND AUTOMATIC acceptance of this Award and the terms and
conditions of this Award Agreement and the Plan.


The Company has caused this Award to be executed by one of its authorized
officers as of the date of grant.
    
JOHNSON CONTROLS INTERNATIONAL PLC
            


Judith A. Reinsdorf
Executive Vice President and General Counsel






- 5 -